Case 20-65841-lrc         Doc 10    Filed 04/27/20 Entered 04/27/20 18:34:43           Desc Main
                                    Document      Page 1 of 9


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                Chapter 11

IFS Securities, Inc.,                                 Case No. 20-65841-lrc
                                Debtor.


         DECLARATION OF MARSHALL GLADE IN SUPPORT OF THE DEBTOR’S
            CHAPTER 11 PETITION AND REQUEST FOR FIRST DAY RELIEF

          Pursuant to 28 U.S.C. § 1746, I, Marshall Glade, do hereby declare, under penalty of

perjury, the following to the best of my knowledge and belief:

          1.     I am a Senior Managing Director of GlassRatner Advisory & Capital Group LLC

(“GlassRatner”). Prior to the filing of this Chapter 11 case, I was retained as the Chief

Restructuring Officer (“CRO”) of the above captioned debtor and debtor-in-possession (the

“Debtor” or the “Company”). As a result, I am familiar with the day-to-day operations and

business and financial affairs of the Debtor.

          2.     I have over fourteen (14) years of experience in the restructuring industry, having

served in numerous capacities in connection with chapter 11 cases.

          3.     I have advised companies through out-of-court restructurings, formal bankruptcy

proceedings, formal sales processes, pre-acquisition due diligence, forensic accounting

investigations, complex valuations and liquidation and trustee advisory work.

          4.     I have worked in a number of interim management roles, including Chief

Restructuring Officer and Chief Financial Officer. Moreover, I have served as financial advisor

to debtors, unsecured creditor committees and chapter 11 Trustees, and have been appointed as a

liquidating trustee.
Case 20-65841-lrc           Doc 10        Filed 04/27/20 Entered 04/27/20 18:34:43                       Desc Main
                                          Document      Page 2 of 9


        5.        I submit this declaration (the “First Day Declaration”) in support of the Debtor’s

chapter 11 petition and requests for relief contained in certain “first day” applications and motions

filed on or shortly after the date hereof (the “First Day Motions”). 1

        6.        On April 24, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtor

continues to operate its business and manage its property as a debtor-in-possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.

        7.        Except as otherwise indicated herein, all facts set forth in this First Day Declaration

are based upon my personal knowledge of the Debtor’s operations, information learned from my

review of relevant documents, information supplied to me by other members of the Debtor’s

management and the Debtor’s advisors, or my opinion based on my experience, knowledge, and

information concerning the Debtor’s operations and financial condition. I am authorized to submit

this First Day Declaration on behalf of the Debtor, and, if called upon to testify, I could and would

testify competently to the facts set forth herein.

        8.        Part I of this First Day Declaration provides a brief overview of the Debtor and a

summary of this Chapter 11 Case. Part II of this First Day Declaration describes in more detail

the Debtors’ businesses, the developments which led to the Debtor’s chapter 11 filing and its goals

during this Chapter 11 Case. Part III sets forth the relevant details of the various First Day Motions.




1   All capitalized terms used herein, but otherwise not defined, shall have the meanings set forth in the relevant First
    Day Motion.



                                                           2
Case 20-65841-lrc      Doc 10     Filed 04/27/20 Entered 04/27/20 18:34:43           Desc Main
                                  Document      Page 3 of 9


                                      I. INTRODUCTION

         9.    The Debtor was a securities broker-dealer, registered with the Securities and

Exchange Commission (“SEC”) and a member of the Financial Industry Regulatory Authority

(“FINRA”). Headquartered in Atlanta, Georgia, the Debtor was one of the most successful

minority owned broker-dealers in the United States, with approximately 20,000 customers.

         10.   Until August 2019, the Company was profitable and well-capitalized. By March

31, 2019, the Company’s audited financial statements reported assets of $18,954,399, equity of

$5,253,292, regulatory net capital of $3,986,952, and regulatory excess net capital of $3,806,862.

Later in 2019, the Company reported excess net capital as high as $4,238,244 (as of May 31, 2019).

                                       II. BACKGROUND

   A. General Background

         11.   The Company is a Pennsylvania corporation that was formed in 1993.

         12.   The Company’s President and Chief Executive Officer from 2006 to the present,

Alexys Mckenzie (“Mckenzie”), has been in the securities brokerage business since 1993.

         13.   Mckenzie and others purchased the equity interests of the Company in 2006. IFS

Group, Inc. (“Group”) is the current owner of the equity interests of the Company. Mckenzie and

others own IFS Group. Mckenzie owns the greatest number of shares of IFS Group of any single

owner.

   B. IFS’s Demise

         14.   IFS was forced to begin winding down its operations in August 2019 when it

suffered large losses, well in excess of its capital. These losses arose from numerous speculative

transactions in Treasury securities (namely, short sales), for IFS’s own account and using its own

capital, engaged in Keith Wakefield (“Wakefield”). Under the Company’s policies, Wakefield




                                                3
Case 20-65841-lrc       Doc 10      Filed 04/27/20 Entered 04/27/20 18:34:43            Desc Main
                                    Document      Page 4 of 9


was not permitted to engage in speculative trading of Treasury securities with the Company’s

funds.

         15.   Through artifice and deceit, Wakefield kept his unauthorized trades, which caused

the Company substantial losses, a secret from Mckenzie and other members of IFS’s management.

Wakefield’s employment with the Company was terminated when these trades were discovered.

         16.   The losses led to the Company’s termination of its active business operations.

         17.   Following the discovery of Wakefield’s unauthorized trades, the Company took

steps to locate additional capital in an effort to shore up its finances, and to find a buyer for its

assets. These efforts were not successful.

         18.   Ultimately, however, many of the Company’s customers began shifting their

accounts to other broker-dealers.

         19.   Until February 28, 2020, upon the SEC’s approval of its withdrawal from

registration, the Debtor was registered as a broker-dealer. Upon this withdrawal, the Company

ceased being a member of FINRA.

         20.   The Debtor no longer has any customer accounts and is no longer a broker-dealer.

         21.   Prior to the Petition Date, the Debtor determined that, in order to maximize returns

to its creditors, a liquidation under Chapter 11 was the most appropriate option.

         22.   Accordingly, the Debtor anticipates continuing its liquidation and confirming a

liquidating chapter 11 plan.

         23.   The Debtor has engaged GlassRatner to provide certain services to the Debtors to

facilitate this chapter 11 case, including my services as CRO of the Debtor. In my role as CRO, I

am authorized to make decisions with respect to the management and operation of the Company’s

business, including, without limitation, to guide them through the liquidation process.




                                                 4
Case 20-65841-lrc            Doc 10      Filed 04/27/20 Entered 04/27/20 18:34:43                   Desc Main
                                         Document      Page 5 of 9


          24.       In addition, as CRO, it is my responsibility to develop and review potential strategic

alternatives to maximize the value of the Debtor’s business and assist in the liquidation of all, or

substantially all, of the Debtor’s assets, including certain causes of action.

      C. Prepetition Financial Condition

                i. Assets

          25.       The Debtors’ assets consist primarily of cash and causes of action. As of April 24,

2020, the Debtor estimates that the value of its liquid assets was approximately $300,000 in cash.

However, the Debtor holds various claims and causes of action which have significant value. 2

          26.       The Debtor has causes of action or claims against, without limitation, the following:

                    a. Keith Wakefield;

                    b.   A recovery on its $3 million fidelity bond;

                    c. INTL FCStone Financial, Inc.; and

                    d. Group.


The Debtor believes that the liquidation of its assets will result in gross proceeds in excess of $5

million, which will be distributed to its creditors pursuant to a chapter 11 plan.




                ii. Liabilities

          27.       As of the Petition Date, the Debtor’s outstanding debt obligations consist primarily

of obligations to various trading counterparties and vendors. The Debtor has approximately $25.3

million in unsecured debt. The amount of debt attributable to the various trading counterparties is



2   The value of the Debtor’s causes of action is currently unknown. However, the Debtor believes that they are the
      most significant asset of the estate, and that their value may exceed $5,000,000.



                                                         5
Case 20-65841-lrc         Doc 10      Filed 04/27/20 Entered 04/27/20 18:34:43             Desc Main
                                      Document      Page 6 of 9


based on the amount of losses that these parties have claimed to the Debtor to have suffered as a

result of the failure of the Debtor to settle sales of Treasury securities to these parties.

        28.      The Debtor has no secured lender, and no UCC-1 financing statements have been

filed against the Debtors in Pennsylvania or Georgia.

              iii. Equity Interests

        29.      As referenced above, Group owns 100% of the equity interests in the Company.

    D. Events Leading up to this Chapter 11 Case

        30.      The unauthorized actions of Wakefield led directly to the demise of the Debtor.

But for Wakefield’s actions, the Debtor would have continued its profitable operations.

        31.      Given Wakefield’s actions and the Debtor’s desire to confirm a liquidating plan,

the Debtor has determined that a chapter 11 filing is the best way to preserve value for their creditor

constituents.

    E. Debtor’s Goals in This Chapter 11 Case

        32.      The Debtor’s goals in these chapter 11 cases are to (i) maximize the value of its

assets through the continued prosecution of causes of action and (ii) propose a chapter 11 plan to

facilitate distributions to creditors holding allowed claims.




                                      III.   FIRST DAY MOTIONS

    A. Motion of the Debtor for Entry of Order (A) Authorizing the Maintenance of Bank
       Account and Continued Use of Existing Business Forms and Checks and (B) Waiving
       Certain Investment and Deposit Guidelines

        33.      The Debtor seeks an order: (a) authorizing the maintenance of its Bank Account

and continued use of existing Business Forms (as defined below); (b) authorizing, but not


                                                   6
Case 20-65841-lrc          Doc 10     Filed 04/27/20 Entered 04/27/20 18:34:43            Desc Main
                                      Document      Page 7 of 9


directing, continued use of existing cash management system (the “Cash Management System”);

(c) waiving certain of the investment and deposit Guidelines set forth by the Office of the United

States Trustee; and (d) providing any additional relief required in order to effectuate the foregoing.

          34.      Prior to the commencement of these Chapter 11 Cases, and in the ordinary course

of business, the Debtors maintained a bank account at Renasant Bank (the “Bank Account”).

          35.      The Debtor’s transition into chapter 11 will be significantly less disruptive if the

Bank Account is maintained following the commencement of the Chapter 11 Case with the same

account number and, where applicable, automated relationship.

                ii. Business Forms

          36.      Additionally, in the ordinary course of business, the Debtor uses pre-printed check

stock with the Debtor’s name printed thereon. In addition, the Debtor maintains pre-printed

correspondence and business forms, including, but not limited to, letterhead, envelopes,

promotional materials and other business forms (collectively, along with the Debtor’s checks, the

“Business Forms”).

          37.      I understand that the Debtor will be able to minimize administrative expense and

delay if it could continue to use their Business Forms substantially in the forms existing

immediately prior to the Petition Date, without reference to the Debtor’s “Debtor-in-Possession”

status.

    B. Motion of the Debtor for Entry of an Order Establishing a Deadline for Filing Proofs
       of Claim and Approving Form and Notice Thereof

          38.      To move this case forward in an expeditious manner, the Debtor seeks an order

establishing a deadline, or bar date, for filing proofs of claim.




                                                    7
Case 20-65841-lrc       Doc 10      Filed 04/27/20 Entered 04/27/20 18:34:43             Desc Main
                                    Document      Page 8 of 9


       39.     The Debtor requests that the Court establish June 15, 2020 as the Bar Date. The

fixing of this date as the Bar Date will enable the Debtor to receive, process, and begin the analysis

of creditors’ claims in a timely and efficient manner.

       40.     I believe that setting a deadline for filing proofs of claims asserted by all persons

and entities and barring claims filed beyond that deadline is necessary to quantify the aggregate

dollar amount of claims outstanding against the Debtor.

   C. Motion of the Debtor for Entry of an Order Authorizing the Rejection of Certain Real
      Property Leases

       41.     Prior to the Petition Date, in the ordinary course of its business, the Debtor occupied

certain office space. The Debtor does not own the real property where the offices were located

and instead leased the real property from two landlords (the “Landlords”) pursuant to certain

leases. The Rejected Leases are of locations in Atlanta, Georgia and Spanish Fort, Alabama, which

comprise the Rejected Leases.


       42.     The Spanish Fort lease appears to have expired by its terms, though it is subject to

automatic renewal and is being rejected out of an abundance of caution. With respect to the Atlanta

lease, the Debtor’s management determined that it would be appropriate to cease occupying that

office space given that the Debtor is no longer doing business.

       43.     The Debtor has ceased occupying the locations covered by the Rejected Leases,

and has surrendered possession of the leased premises to the Landlords.

       44.     For these reasons, the Debtor is seeking to reject the Rejected Leases. The Rejected

Leases do not benefit the Debtor. Further, the Rejected Leases do not, and likely will not, provide

any value to the Debtor or its estate.

   D. Motion to Expedite




                                                  8
Case 20-65841-lrc       Doc 10     Filed 04/27/20 Entered 04/27/20 18:34:43             Desc Main
                                   Document      Page 9 of 9


       45.     Pursuant to the Motion to Expedite, the Debtor seeks entry of an order shortening

applicable notice periods and scheduling a hearing on an expedited basis to consider the motions

filed by the Debtor contemporaneously herewith. I believe that expedited consideration of the First

Day Motions is warranted, and good cause exists because the relief requested in the First Day

Motions is necessary to ensure that there is no interruption in the services being provided by the

Debtor and no damage to the value of the Debtor’s assets.

                                   IV.         CONCLUSION

       46.     For the reasons described herein, I believe that the prospect for achieving these

objectives for the benefit of creditors and other stakeholders will be substantially enhanced if this

Bankruptcy Court grants the relief requested in each of the First Day Motions and respectfully

request the Bankruptcy Court to do so.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: April 27, 2020                                 /s/ Marshall Glade
                                                      Marshall Glade
                                                      Chief Restructuring Officer




                                                 9
